420 S.W.2d 955 (1967)
Ex parte James A. EILAND.
No. 40860.
Court of Criminal Appeals of Texas.
November 29, 1967.
James A. Eiland, pro se.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Presiding Judge.
This is a habeas corpus proceeding, the applicant being confined under sentence of 5 to 20 years under the conviction affirmed by this Court in Eiland v. State, Tex.Cr. App., 365 S.W.2d 12.
The petition presented to this court and ordered filed does not comply with Art. 11.07 of the 1965 Code of Criminal Procedure *956 as amended by the 60th Legislature in that it is sworn to be true only to the best of applicant's belief, and fails to comply with the requirements laid down in Ex parte Young, Tex.Cr.App., 418 S.W.2d 824, construing Art. 11.07 as amended, in that it is not shown that said petition or one containing like allegations of fact has been presented to and denied by the judge of the 175th District Court of Bexar County, where the conviction occurred.
The petition will be denied without prejudice to applicant's right to obtain a hearing in the 175th District Court by petition meeting the requirements of Art. 11.07 as amended and the opinion in Ex parte Young, supra, under which opinion the District Judge conducting the hearing may, in the event he finds that the applicant has been denied his constitutional right to counsel on appeal, appoint counsel to represent him in a delayed appeal from said conviction. Ex parte Mixon, Tex.Cr.App., 396 S.W.2d 417; Crawford v. Beto, 383 F.2d 604 (5th Cir., Oct. 9, 1967).
The petition is denied without prejudice.
ONION, J., not participating.